Citation Nr: 1715779	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-57 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from March 1960 to December 1964 and from June 1965 to September 1980, which includes service in the Republic of Vietnam.  He died in December 1998 and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   In that decision, the RO denied a request to reopen a claim of service connection for the cause of the Veteran's death as new and material evidence had not been submitted.  

A claim of service connection for the cause of the Veteran's death was denied in a February 1999 rating decision on the basis that there was no medical evidence that the Veteran's cause of death (cardiopulmonary arrest and squamous cell carcinoma of the hypopharynx) was related to service and that it was not presumed to be associated with exposure to herbicide agents in service.  Service personnel records were subsequently associated with the claims file.  As these official service department records confirm that the Veteran served in Vietnam during the Vietnam War era and that he is therefore presumed to have been exposed to herbicide agents in service, the claim of service connection for the cause of the Veteran's death was re-adjudicated on a de novo basis and again denied by way of a June 2014 rating decision.  See 38 C.F.R. § 3.156(c)(1) (2016) (when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision).  The RO explained that there was no evidence of cardiopulmonary arrest or squamous cell carcinoma of the hypopharynx in the Veteran's service treatment records, that there was no evidence that the squamous cell carcinoma manifested within one year following his separation from service, that his cause of death was not presumptively associated with exposure to herbicide agents in service, and that there was no other medical evidence that his death was related to service.

The appellant requested reconsideration of her claim in July 2014 (see July 2014 "Statement in Support of Claim" form (VA Form 21-4138)) and submitted additional evidence.  The claim of service connection for the cause of the Veteran's death was thereafter readjudicated and again denied in a January 2015 rating decision on the basis that new and material evidence had not been submitted.  A June 2015 letter from S. Abernathy, DO was subsequently received by VA in November 2015.  This letter includes a medical opinion that the Veteran's exposure to herbicide agents in service contributed to his cause of death.  As this additional evidence reflects that a relationship existed between the Veteran's cause of death and his service, the Board finds that new and material evidence was received within a year of the January 2015 rating decision.

The claim of service connection for the cause of the Veteran's death was again denied in the March 2016 rating decision, from which the current appeal originates. As relevant service department records were associated with the claims file following the February 1999 rating decision, the appellant requested reconsideration of the June 2014 rating decision and submitted additional evidence, and new and material was received within a year of the January 2015 rating decision, these decisions are not final and the appellant's initial claim of service connection for the cause of the Veteran's death remains pending.  38 C.F.R. § 3.156 (b), (c); Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision non-final); 38 C.F.R. § 3.400 (q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  See also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (to comply with the directive of 38 C.F.R. § 3.156 (b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim). Thus, the Board will adjudicate the appellant's claim on a de novo basis and the issue on appeal is characterized as stated above on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 1998 and his original death certificate lists the immediate cause of death as cardiopulmonary arrest, due to or as a consequence of squamous cell carcinoma of the hypopharynx; an amended death certificate lists respiratory cancers as another significant condition that contributed to death, but did not result in the underlying cause of death.

2.  The Veteran was exposed to herbicide agents in Vietnam during the Vietnam War era.
 
3.  The Veteran's fatal squamous cell carcinoma of the hypopharyx was a metastasis of a primary respiratory cancer (cancer of the larynx).     


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claim of service connection for the cause of the Veteran's death, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  In addition, VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, including respiratory cancers (e.g., cancer of the larynx), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the Veteran died in December 1998.  His original death certificate lists the immediate cause of his death as cardiopulmonary arrest, due to or as a consequence of squamous cell carcinoma of the hypopharynx.  There were no other conditions listed as contributing to the Veteran's death on his original death certificate.

Service personnel records reflect that the Veteran served in Vietnam from at least December 1967 to December 1968.  As the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicide agents, including Agent Orange.
In her June 2015 letter, Dr. Abernathy opined that the Veteran's exposure to Agent Orange in service likely ("more likely than not") contributed to his "respiratory cancer (cancer of the lung, bronchus, larynx, or trachea)."  She explained that no medical records were available for review, but that the Veteran's death certificate listed his cause of death as cardiopulmonary arrest related to squamous cell carcinoma of the hypopharynx.

In September 2015, Dr. Abernathy completed an "Affidavit of Medical Amendment to Florida Certificate of Death."  She amended the Veteran's death certificate to include respiratory cancers as another condition that contributed to death, but did not result in the underlying cause of death.

In a January 2017 letter, M. Myers, M.D. reported that he performed a total laryngectomy on the Veteran in approximately February 1998 "due to laryngeal cancer (cancer of the larynx)".  Although no medical records exist from that time period, he particularly remembered the Veteran's case because the Veteran's nephew was a resident at the hospital and assisted in the surgery.  Dr. Myers had reviewed the Veteran's death certificate which reflected that he died in December 1998 due to cardiopulmonary arrest and squamous cell carcinoma of the hypopharynx.  The Veteran's cancer "originated in his larynx in February 1998" and it was likely ("at least as likely as not") that "the laryngeal cancer spread to his hypopharynx."  Overall, it was likely ("at least as likely as not") that the Veteran's larynx cancer ultimately led to his death.

Dr. Abernathy submitted a second letter in March 2017 in which she noted that she had reviewed Dr. Myers' January 2017 letter.  In light of Dr. Myers' findings, Dr. Abernathy opined that it was likely ("more likely than not") that the Veteran died from a respiratory cancer (as defined by VA-cancer of the lung, bronchus, larynx, or trachea) because the cancer first manifested in his larynx.

With regard to cancer, "[p]resumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."
VAOPGCPREC 18-97 (May 2, 1997); Darby, 10 Vet. App. at 246 (presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); cert den., 522 U.S. 1151 (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).

In this case, the situation is the opposite of that indicated in the General Counsel opinion and the cases cited.  The above evidence reflects that the Veteran's fatal squamous cell carcinoma of the hypopharynx was a metastasis of primary larynx cancer, and there is no evidence to the contrary.  As the immediate cause of his death was cardiopulmonary arrest, due to or as a consequence of squamous cell carcinoma of the hypopharynx, the medical evidence reflects that the fatal squamous cell carcinoma of the hypopharynx was a metastasis of primary larynx cancer, and the Veteran was exposed to Agent Orange in Vietnam, the cause of death is presumed related to service.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


